          Case 4:19-cv-03846-PJH Document 20 Filed 09/24/19 Page 1 of 2




 1 GREGORY S. CORDREY (Bar No. 190144)
   gcordrey@jmbm.com
 2 ROD S. BERMAN (Bar No. 105444)
   rberman@jmbm.com
 3 REMI T. SALTER (Bar No. 316327)
   rsalter@jmbm.com
 4 JEFFER MANGELS BUTLER & MITCHELL LLP
   1900 Avenue of the Stars, 7th Floor
 5 Los Angeles, California 90067-4308
   Telephone: (310) 203-8080
 6 Facsimile: (310) 203-0567
 7 Attorneys for Plaintiff Theragun, LLC
 8                         UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11 THERAGUN, LLC, a limited                Case No. 4:19-cv-03846-PJH
   liability company,
12                                         PROPOSED ORDER ON JOINT
                Plaintiff,                 STIPULATION OF DISMISSAL
13
           v.
14
   PECHIKO DESIGNS LLC DBA
15 ALYNE, a California corporation,
16                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

     67366276v1                              1                   Case No. 4:19-cv-03846-PJH
          Case 4:19-cv-03846-PJH Document 20 Filed 09/24/19 Page 2 of 2




 1                PROPOSED ORDER ON JOINT STIPULATION OF DISMISSAL
 2                This matter has come before the Court on the parties’ Joint Stipulation of
 3 Dismissal. After full consideration of all the papers and submissions, the Court finds
 4 that all claims in the case of Theragun, LLC v. Perchiko Designs LLC dba Alyne,
 5 Case No. 4:19-cv-03846-PJH, shall be dismissed with prejudice and without fees or
 6 costs to any party.
 7                The Stipulation is GRANTED.
                                                                               S DISTRICT
 8                IT IS SO ORDERED.                                         ATE           C
                                                                           T




                                                                                                      O
                                                                       S




                                                                                                       U
                                                                      ED




                                                                                                        RT
 9 DATED: September ___,
                    24 2019                                                                     ERED




                                                                  UNIT
                                                                                  O ORD
                                                                           IT IS S




                                                                                                            R NIA
10
                                                                                                  amilton
                                                                                         llis J. H




                                                                  NO
                                                                                    hy
                                                                            Judge P




                                                                                                            FO
11




                                                                   RT




                                                                                                        LI
                                                                   ER
                                                   Hon. Phyllis J. Hamilton



                                                                      H




                                                                                                       A
                                                                      N                 C
12                                                                                    F
                                                                        D IS T IC T O
                                                                              R
                                                   United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     67366276v1                                       2                                       Case No. 4:19-cv-03846-PJH
